PER CURIAM.
Cincinnati Gas & Electric Company seeks review and modification of an order of the Federal Power Commission which permitted Ohio Fuel Gas Company, from which it purchases natural gas, to introduce into its demand-commodity rate structure a contract demand long-term billing commitment provision.
In Cincinnati Gas & Electric Co. v. Federal Power Comm., 1957, 100 U.S. App.D.C.-, 246 F.2d 688, this petitioner and its subsidiary attacked a similar order issued with respect to their principal supplier, Central Kentucky Natural Gas Company, on the same grounds asserted here. We held they were not aggrieved by the order and, for that reason, dismissed their petition. This case, being in all respects identical with that one, is controlled by it.
Petition dismissed.